Memorandum by
Justice Parker.
This is the second application by this prisoner, who was convicted in the Essex Sessions of robbery in October, 1941, and is serving a sentence in the state prison. On the former application á writ was allowed, and heard before the late Mr. Justice Porter, whose opinion is reported in 131 N. J. L. 257. At that time the applicant was represented by counsel: the present application is made by the prisoner himself, in writing by mail, and contains a number of statements which in my judgment are irrelevant and require no mention except perhaps one, Ho. 7, which reads as follows: “That James I. Hardman can show that he was prevented by force from sending writ of error, for a new trial, on trial errors in the stated time limit of one year, &c., in accordance with the statute governing such limit of time.” As to this, it seems sufficient to say that in my judgment it is altogether too indefinite, and comes too late, after one writ had been long since allowed and disposed of, to require the allowance of another writ. The other allegations of the present petition refer merely to alleged trial errors or alleged improper procedure at the trial, and under the settled rule are not cognizable on habeas corpus. Clifford v. Heller, 63 N. J. L,. 105.
Allocatur is therefore denied.